DETAILED ACTION
Status of Claims
The amendment filed 02/17/2022 has been entered. Claims 1-7 remain pending. Claim 7 is new.
Applicant’s arguments, see Remarks, with respect to Claims 1-7 have been fully considered and are persuasive. All previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-7 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kinuta et al. (US 2014/0120387).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/CARLOS BARCENA/Primary Examiner, Art Unit 1723